Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 PREMIERWEST BANCORP AND STOCKMANS FINANCIAL GROUP RECEIVE SHAREHOLDER APPROVAL Deal to close January 26 MEDFORD, OR., January 18, 2008 PremierWest Bancorp (NASDAQ: PRWT) announced today that at shareholder meetings held by PremierWest on January 15 and by Stockmans Financial Group on January 17, each company’s shareholders voted to approve the merger of Stockmans Financial Group into PremierWest and the merger of Stockmans Bank into PremierWest Bank. Gary Wright, President & Chief Executive Officer for Stockmans Financial Group stated, “98% of Stockmans Financial Group shares outstanding were represented at the meeting last night, and 100% of those represented voted in favor of the transaction”. John Anhorn, Chief Executive Officer of PremierWest Bancorp added, “PremierWest shareholders voted on the transaction January 15 th with over 99% of the shares represented at the meeting voting in favor of adding this well managed institution to our organization.” Anhorn continued, “We look forward to officially welcoming a solid management team and great group of employees to the PremierWest family”. The acquisition will add Stockmans five Sacramento area branches, including locations in Elk Grove, Folsom, Galt, Natomas and Rocklin, to PremierWest Bank’s 41 Northern California and Oregon locations. The companies anticipate closing the transaction, which remains subject to customary closing conditions, on January 26, 2008. Stockmans five branches will for a period of time retain the Stockmans name and operate as a division of PremierWest Bank. Gary Wright, President & Chief Executive officer of Stockmans will join PremierWest Bancorp’s and PremierWest Bank’s Board of Directors. The remainder of Stockmans senior management will continue in senior management roles with PremierWest following the close of the merger. The combined organization will operate 46 branch locations throughout Oregon and Northern California; have approximately 560 employees, assets of $1.5 billion, and deposits and loans of approximately $1.2 billion each.
